Filed 06/04/20                                        Case 20-10555                                                  Doc 35



        1   Michael H. Meyer, Esq. #82336
            Chapter 13 Trustee
        2   Sarah R. Velasco, #255873
            Staff Attorney
        3   P.O. Box 28950
            Fresno, CA 93729-8950
        4   Tel (559) 275-9512
            Fax (559) 275-9518
        5   E-mail: cvinson@meyer13.com
        6                                    UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF CALIFORNIA
        7
            IN RE:                                           CASE NO. 20-10555-A-13F
        8
                                                             DC NO.:      MHM-1
        9   Nancy Ann Jerkovich
                                                             CHAPTER 13 PROCEEDING
       10
                                    Debtor                   MOTION TO DISMISS
       11                                                    PURSUANT TO 11 U.S.C. §1307
       12                                                    DATE: July 16, 2020
                                                             TIME: 9:00 a.m.
       13                                                    PLACE:
                                                                    U.S. Courthouse
       14                                                           5th Floor, Dept A, Courtroom 11
                                                                    2500 Tulare Street
       15
                                                                    Fresno, Ca 93721
       16                                                    JUDGE: Hon. Frederick E. Clement
       17

       18            TO THE DEBTOR AND DEBTOR’S ATTORNEY:
       19            YOU AND EACH OF YOU are hereby notified that Michael H. Meyer, Chapter 13 Standing
       20   Trustee, will move to DISMISS FOR CAUSE the above-referenced case pursuant to §1307 of the
       21   Bankruptcy Code at the time and place set forth above for the following reason(s):
       22            1. Unreasonable delay by the debtor that is prejudicial to creditors. [11 U.S.C. §1307(c)(1)]
       23            2. Failure to make all payments due under the plan. [11 USC §1307(c)(1) and (c)(4)].
       24            WHEREFORE, the Trustee requests the court dismiss this case.
       25   DATED: 6-4-20
                                                   /s/ Michael H. Meyer
       26
                                                   Michael H. Meyer, Chapter 13 Trustee
       27

       28




                                                                -1-
